DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments mailed 05/10/2021 have been entered.  Claims 1, 2, and 4-19 are pending and currently under consideration for patentability under 37 CFR 1.104.  New rejection to claim 1 and response to arguments below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weitzner et al. (U.S. 2008/0188868) in view of Horne, JR. et al. (U.S. 2012/0296168, hereinafter Horne et al.), Salahieh et al. (U.S. 8,323,241) and Herrmann et al. (U.S. 8,469,880).
With respect to claim 1, Weitzner teaches an articulating mechanism for use in a medical device, comprising: 
a handle (36)
an elongated sleeve (50a,b) extending from the handle (FIG. 1 for example); and
a tensioning sleeve (46/48/58) extending from the handle (FIG. 1 for example) and having a distal end and an interior channel extending therethrough, the tensioning sleeve is 
However, Weitzner et al. does not teach the elongated sleeves are slotted.  Weitzner et al. further does not teach the tensioning sleeve configured to receive a force from the drive unit to cause movement of the proximal portion relative to the handle. Finally, Weitzner et al. does not explicitly teach the coupling portion prevents relative movement of the tensioning sleeve and elongated sleeve at the coupling portion.
With respect to claim 1, Horne et al. teaches an elongated sleeve extending about an axis having a distal end and a distal slotted articulation portion (FIG. 3).
With respect to claim 1, Salahieh et al. teaches an articulating mechanism for use in a medical device having a handle with a drive unit, the articulating mechanism comprising:
a tensioning sleeve (606,608) extending from the handle and having a distal end and an interior channel extending therethrough (FIG. 2A,B for example), the tensioning sleeve having a proximal portion configured to receive a force from the drive unit (FIG. 28) to cause movement of the proximal portion relative to the handle (16:47-64).
With respect to claim 1, Herrmann et al. teaches a tube assembly (FIG. 3A) comprising:
an elongated sleeve (11); 
a tensioning sleeve (44), where the distal end of the elongated sleeve and the distal end of the tensioning sleeve are coupled at a coupling portion (26) to prevent relative movement of the tensioning sleeve and elongated sleeve at the coupling portion (C1:L32-37;C1:L42-54) but to allow relative movement of a remaining portion of the tensioning sleeve and elongated sleeve 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the elongated sleeve of Weitzner et al. to utilize the slotted configuration as taught by Horne et al. in order to provide additional flexibility (para [0005] of Horne et al.).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the actuation means of Weitzner et al. to utilize the drive unit in the handle as taught by Salahieh et al. in order to allow for minimal outer dimensions, minimizing the wall thickness, providing adequate flexibility, and providing compressive and tensile properties sufficient to support its delivery to the target site (1:34-51 of Salahieh et al.).  Weitzner et al. as modified by Salahieh et al. in this manner would subsequently result in movement of the tensioning sleeve and elongated sleeve in response to movement of the proximal portion to articulate the distal articulation portion.
Finally, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the coupling portion of Weitzner et al. to prevent relative movement of the tensioning sleeve and elongated sleeve at the coupling portion in the manner taught by Herrmann et al. in order to ensure a defined position of the opening of the elongated sleeve relative to the distal end of the tensioning sleeve (C1:L54-56 of Herrmann et al.).
With respect to claim 2, Weitzner et al. teaches a proximal end of the elongated sleeve and a proximal end of the tensioning sleeve are carried in a handle (36, FIG. 1) and the handle includes an actuation mechanism (30) that when moved causes relative axial movement between the elongated sleeve and the tensioning sleeve.
With respect to claim 3, Weitzner et al. teaches the actuation mechanism comprises a manually moveable element selected from the group of sliders, triggers, levers, squeeze grips, syringe grips and rotating elements (para [0217]-[0219])
With respect to claim 7, Weitzner et al. teaches an endoscopic device (28) coupled to the elongated sleeve (FIG. 1).
With respect to claim 8, Weitzner et al. teaches the endoscopic device is removable from the elongated sleeve (para [0137]).
With respect to claim 9, Weitzner et al. teaches the elongated sleeve has an open working channel (44a,b).
With respect to claim 10, Weitzner et al. teaches an endoscopic device coupled to the tensioning sleeve (28).
With respect to claim 11, Weitzner et al. teaches the endoscopic device is removable from the tensioning sleeve (para [0137]).
With respect to claim 12, Weitzner et al. teaches the tensioning sleeve has an open working channel (42).
With respect to claim 14, Weitzner et al. teaches an EMI shielding layer (52) surrounding the articulating mechanism (FIG. 3A).
With respect to claim 15, Wetizner et al. teaches an articulating medical device, comprising: 
a handle (36);
a first elongated sleeve (46,48,58) with a distal end having a first articulating portion, the first elongated sleeve extending from the handle (FIG. 1 for example); and 
a second elongated sleeve (50a,b) with a distal end having a second articulating portion, the second elongated sleeve extending from the handle (FIG. 1 for example) wherein a distal end of the first elongated sleeve is affixed to a distal end of the second elongated sleeve at a 
an actuation mechanism (30) coupled to the handle (FIG. 1 for example) where the actuation mechanism moves the first elongated sleeve and second elongated sleeve relative to one another to thereby cooperatively articulate distal ends of the first elongated sleeve and second elongated sleeve (para [0153]-[0154]).
However, Weitzner et al. does not teach slotted sleeves.  Weitzner et al. further does not teach the actuation mechanism moves the first elongated sleeve and the second elongated sleeve at a proximal region relative to one another. Finally, Weitzner et al. does not explicitly teach the coupling portion prevents relative movement of the tensioning sleeve and elongated sleeve at the coupling portion.
With respect to claim 15, Horne et al. teaches an elongated sleeve with distal end having a slotted articulating portion; (FIG. 3).
With respect to claim 15, Salahieh et al. teaches an articulating medical device comprising:
a handle (612)
an elongated sleeve (606,608) extending from the handle; and
an actuation mechanism (604) coupled to the handle (FIG. 28), where the actuation mechanism moves the elongated sleeve at a proximal region (FIG. 28) to articulate the distal end of the elongated sleeve (16:47-64).
With respect to claim 15, Herrmann et al. teaches a tube assembly (FIG. 3A) comprising:
a first elongated sleeve (11); 
a second elongated sleeve (44), wherein a distal end of the first sleeve is affixed to a distal end of the second sleeve at a coupled portion (C1:L32-37;C1:L42-54) to prevent relative 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the elongated sleeve of Weitzner et al. to utilize the slotted configuration as taught by Horne et al. in order to provide additional flexibility (para [0005] of Horne et al.).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the actuation means of Weitzner et al. to utilize the drive unit in the handle as taught by Salahieh et al. in order to allow for minimal outer dimensions, minimizing the wall thickness, providing adequate flexibility, and providing compressive and tensile properties sufficient to support its delivery to the target site (1:34-51 of Salahieh et al.).  Weitzner et al. as modified by Salahieh et al. in this manner would subsequently result in the actuation mechanism moving the first elongated sleeve and the second elongated sleeve at a proximal region relative to one another to thereby cooperatively articulate distal ends of the first elongated sleeve and second elongated sleeve.
Finally,  it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the coupling portion of Weitzner et al. to prevent relative movement of the tensioning sleeve and elongated sleeve at the coupling portion in the manner taught by Herrmann et al. in order to ensure a defined position of the opening of the elongated sleeve relative to the distal end of the tensioning sleeve (C1:L54-56 of Herrmann et al.).
With respect to claim 16, Weitzner et al. teaches the each of the first elongated sleeve and second elongated sleeve have an open-ended or closed end interior channel (FIG. 4B)
With respect to claim 17, Weitzner et al. teaches at least one of the first and second sleeves has an open-ended end interior channel (FIG. 4B).

With respect to claim 18, Weitzner et al. teaches an image sensor carried in the distal end of the first elongated sleeve (via 28, para [0406]).
With respect to claim 19, Weitzner et al. teaches an EMI shielding layer (52) surrounding at least the first elongated sleeve and the second elongated sleeve(FIG. 3A).

Claims 4-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weitzner et al. (U.S. 2008/0188868) in view of Horne, JR. et al. (U.S. 2012/0296168, hereinafter Horne et al.), Salahieh et al. (U.S. 8,323,241) and Herrmann et al. (U.S. 8,469,880) as applied to claim 1 above, and further in view of Hunter et al. (U.S. 2015/0011830).
Weitzner et al. in view of Horne et al. teaches an articulation mechanism as set forth above.  However, Weitzner et al. in view of Horne et al. does not teach a motor drive unit.
With respect to claim 4, Hunter et al. teaches an analogous articulation mechanism with an actuation mechanism, wherein the actuation mechanism comprises a motor drive unit (120) operatively coupled to the sleeve (FIG. 2A).
With respect to claim 5, Hunter et al. teaches the motor drive unit has a gear (122) that engages the tensioning sleeve (via cables 140,141) configured to provide axial movement.
With respect to claim 6, Hunter et al. teaches the motor drive unit has at least one gear (122) that engages the elongated sleeve and the tensioning sleeve configured to provide relative axial movement therebetween (via 140,141).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the actuation mechanism of Weitzner et al. to utilize the motor drive unit as taught by Hunter et al. in order to provide a system that is designed to limit the force applied by the tip to the tissue when it is deflected (para [0006] of Hunter et al.).
With respect to claim 13, Hunter et al. teaches another embodiment with first and second motors (150,152).  

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the actuation mechanism of Weitzner et al. to utilize the two motor drive unit as taught by Hunter et al. in order to provide a system that is designed to limit the force applied by the tip to the tissue when it is deflected (para [0006] of Hunter et al.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795